Case 18-21842-GLT        Doc 46    Filed 07/08/19 Entered 07/08/19 12:13:55           Desc Main
                                   Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 In Re:                                              )          Bankruptcy No. 18-21842-GLT
 Steve J. Kubatka IV                                 )          Chapter 7
 Michelle L. Kubatka                                 )          Doc No.
         Debtor                                      )
 Steve J. Kubatka IV                                 )
 Michelle L. Kubatka                                 )
         Movant                                      )
 vs                                                  )
        No Respondent                                )

                                REPORT TO THE COURT RE
                         ORDER APPROVING THE DEBTOR'S MOTION
                       TO SECURE POST PETITION VEHICLE FINANCING


        NOW COMES the Debtors, Steven J. Kubatka IV and Michelle L. Kubatka, by and
through their attorneys, Bryan P. Keenan & Associates P.C. and Bryan P. Keenan, Esquire and
files the within REPORT TO THE COURT and in support thereof avers the following:


        1.     This case was filed by the Debtors/Movants, Steve J. Kubatka IV and Michelle L.
Kubatka ("Movants"), as a voluntary petition under Chapter 7 of the Bankruptcy Code on May 6,
2018.
        2.     On September 7, 2018 a Motion to Dismiss for Abuse was filed by the U.S
Trustee Office of the United States.
        3.     Counsel filed a response to the Motion to Dismiss on October 12, 2018.
        4.     A hearing was held on November 15, 2018
        5.     On January 23, 2019 this Honorable Court entered an Order requiring
supplemental briefs to be filed.
        6.     On February 15, 2019 the Untied States Trustee filed a Brief in support of the
Motion to dismiss.
        7.     On February 18, 2019 debtors counsel filed brief in opposing the United States
Trustee's Motion to dismiss.
Case 18-21842-GLT       Doc 46     Filed 07/08/19 Entered 07/08/19 12:13:55          Desc Main
                                   Document     Page 2 of 2


       9.      On May 29, 2019 on Motion of debtor's counsel this Honorable Court entered an
Order approving post petition vehicle financing.
       10.     The Debtors have attempted to secure vehicle financing with numerous finance
companies; however, they have been unable to secure financing due to the Pending Motion to
dismiss the case.
       11.     The debtors vehicle is no longer operational.
       12.     The debtors have been using a vehicle that has been loaned to them, which has to
be returned.
       13.     The debtors cannot secure a vehicle until a determination has been made on the
pending Motion to dismiss the case.


       WHEREFORE, the Debtors hope and pray that this Honorable Court render a
decision on the pending Motion to Dismiss the case, so they are able to purchase a vehicle.

Dated: July 8, 2019                          /s/ Bryan P. Keenan
                                             Bryan P. Keenan, Esquire, PA ID No. 89053
                                             Bryan P. Keenan & Associates, P.C.
                                             Attorney for Debtors
                                             993 Greentree Road, Suite 101
                                             Pittsburgh, PA 15220
                                             (412) 922-5116
                                             keenan662@gmail.com
